[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                     FILED
                                                             U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                OCTOBER 26, 2011
                                                                    JOHN LEY
                                   No. 10-12533                      CLERK



                      D. C. Docket No. 2:07-cv-01928-RDP

LAURA FAUGHT,
STEVEN FAUGHT,
on behalf of themselves and all others similarly situated,

                                                    Plaintiffs-Appellees

JOHN HOWE, et al.,

                                                    Intervenors-Plaintiffs,

MIRIAM CHAPON,
JOHN CHAPON,

                                                    Intervenor-Plaintiffs-
                                                    Appellants,

                                       versus

AMERICAN HOME SHIELD CORPORATION,

                                                    Defendant-Appellee,

TODD PETTITT,
SHARON LEE,

                                                    Interested-Parties-Appellants.
                      Appeal from the United States District Court
                         for the Northern District of Alabama


                                      (October 26, 2011)

Before DUBINA, Chief Judge, CARNES, Circuit Judge, and SANDS, *District
Judge.

PER CURIAM:

       Consolidated Objecting Class Members (the “objectors”) appeal the district

court’s order denying an award of attorneys’ fees and costs.

       Even putting aside timeliness issues presented by the Appellees, the

objectors are entitled to attorneys’ fees only in the event that they can show either

(1) that they conferred some benefit on the class or (2) that they substantially

improved the settlement under consideration. See, e.g., Uselton v. Commercial

Lovelace, Inc., 9 F.3d 849, 855 (10th Cir. 1993); City of Detroit v. Grinnell Corp.,

560 F.2d 1093, 1098 (2d Cir. 1977). The burden is on the objectors to show one

of these criteria has been met. The district court, in a well reasoned opinion,

concluded that they had not carried that burden.



       *
         Honorable W. Louis Sands, United States District Judge for the Middle District of Georgia,
sitting by designation.

                                                2
      This court reviews such findings for abuse of discretion. Haitian Refugee

Ctr. v. Meese, 791 F.2d 1489, 1496 (11th Cir. 1986). The district court laid out in

detail how the objectors’ claims were based on speculation that is unsupported by

the record. We agree with these findings; therefore, we conclude that the district

court did not abuse its discretion and affirm the denial of attorneys’ fees and costs.

      AFFIRMED.




                                          3